       Case: 1:20-cv-01188-DCN Doc #: 1 Filed: 05/29/20 1 of 23. PageID #: 1




                           IN THE UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF OHIO


 KATHERINE MERHULIK f.k.a.                       )       CASE NO.
 KATHERINE LEEDS                                 )
                                                 )       JUDGE
 855 East 245th Street                           )
 Euclid, Ohio 44119                              )
                                                 )
                                                 )       COMPLAINT
              Plaintiff,
                                                 )
                                                 )       (Count One: Disparate Treatment Age
 vs.                                             )
                                                 )       Discrimination in Violation of the ADEA, 29
                                                 )       U.S.C. § 621, et seq.; Count Two: Unlawful
 WELTMAN, WEINBERG, & REIS CO.,
                                                 )       Use of Hiring Criteria in Violation of the
 LPA                                             )       ADEA, 29 U.S.C. § 621, et seq.; Count
 323 West Lakeside Ave #200                      )
                                                 )       Three: Unlawful Retaliation in Violation of
 Cleveland, Ohio 44113
                                                 )       the ADEA, 29 U.S.C. § 623(d); Count Four:
                                                 )       Unlawful Retaliation in Violation of Title
               Defendant.                        )       VII, 42 U.S. Code § 2000e–3(a); Count Five:
                                                 )
                                                 )       Age Discrimination, R.C. §§4112.02, et seq.
                                                 )       and §4112.99; Count Six: Age
                                                 )       Discrimination (Disparate Impact), R.C.
                                                 )       §§4112.02, et seq. and §4112.99; and Count
                                                 )
                                                 )       Seven: Retaliation, R.C. §§4112.02 (I) and
                                                 )       §4112.99
                                                 )
                                                 )       (JURY DEMAND ENDORSED HEREIN)
                                                 )

       For her Complaint against Defendant, Weltman, Weinberg, & Reis Co., LPA, Plaintiff,

Katherine Merhulik f.k.a. Katherine Leeds, by and through undersigned counsel, states as follows:

                                 JURISDICTION AND VENUE

       1.      The Court has subject jurisdiction pursuant to the following statutes:

                   a. 28 U.S.C.§1331, which gives district courts original jurisdiction over civil

actions arising under the Constitution, laws or treaties of the United States.




                                                     1
       Case: 1:20-cv-01188-DCN Doc #: 1 Filed: 05/29/20 2 of 23. PageID #: 2




                    b. 28 U.S.C. § 1343 (3) and (4), which gives district courts jurisdiction over

actions to secure civil rights extended by the United States government; and

                    c. 28 U.S.C. § 1367 which gives the district court supplemental jurisdiction

over state law claims.

        2.      Because this case is brought under the ADEA, 29 U.S.C. § 621, et seq., this Court

has federal question jurisdiction under 28 U.S.C. § 1331 and 28 U.S.C. § 1343(4).

        2.      This Court has personal jurisdiction over Defendant because it has its principal

place of business in this judicial district.

        3.      Venue is proper in this judicial district under 28 U.S.C. §§ 1391(b) and 1391(c)

because (1) Defendant is subject to personal jurisdiction in this judicial district and, thus, qualifies

as a resident under 28 U.S.C. §1391(c) (2); and (2) all or a substantial part of the events or

omissions giving rise to the claims asserted herein occurred in this judicial district.

        4.      Plaintiff’s job applications forming the basis for the claims asserted herein were

made in the Northern District of Ohio, and the jobs with Defendant that Plaintiff applied for were

based in the Northern District of Ohio.

                                               THE PARTIES

        4.      Plaintiff, Katherine Merhulik f.k.a. Katherine Leeds, is over the age of sixty (60)

years of age and is and was at all times relevant to the claims asserted herein a resident of the City

of Euclid, County of Cuyahoga, and State of Ohio.

        5.      Defendant, Weltman, Weinberg, & Reis Co., LPA, is an Ohio Legal Professional

Association with a principal place of business located in the City of Cleveland, County of

Cuyahoga, and State of Ohio, which employs more than four (4) individuals.

        6.      Defendant has offices in Ohio, Pennsylvania, Illinois, and Michigan. Defendant’s



                                                    2
          Case: 1:20-cv-01188-DCN Doc #: 1 Filed: 05/29/20 3 of 23. PageID #: 3




Ohio offices are located in the cities of Cleveland in Cuyahoga County and Cincinnati in Hamilton

County.

                                     STATEMENT OF FACTS

          7.    Plaintiff restates the allegations in paragraphs 1 through 6 as if fully rewritten

herein.

          8.    On or about July 13, 2009, Plaintiff began employment with Defendant as a Legal

Collector and was promoted due to work excellence to Quality Assurance Telephone Monitor on

or about November 24, 2012.

          9.    As a Quality Assurance Telephone Monitor, Plaintiff monitored and scored

collectors’ calls for quality, generated reports for the employer and clients, met with clients and

management to review and calibrate calls and procedures, was responsible for writing procedural

documents and training manuals, and would assist in training new hires.

          10.   On or about July 30, 2016, Defendant internally changed the title of Quality

Assurance Telephone Monitor to Quality Assurance Specialist. This change did not affect any of

Plaintiff’s duties, as it was a title change only.

          11.   On or about April 16, 2016, Plaintiff was given an hourly raise in pay by Defendant.

          12.   In the seven (7) years that Plaintiff was employed by Defendant, she was an

exemplary employee with an excellent attendance record, work ethic, and desire to overachieve

that allowed her to receive multiple awards throughout her course of employment.

          13.   Plaintiff completed extensive coursework consisting of over 200 courses in her area

of work and constantly strove to improve herself as an employee for Defendant’s benefit.

          14.   Plaintiff was named “employee of the month” by Defendant for which she was

given a free parking spot, and was given a “way to go” award for excellent customer service in



                                                     3
       Case: 1:20-cv-01188-DCN Doc #: 1 Filed: 05/29/20 4 of 23. PageID #: 4




having prompt turnaround on deliverables, among other accolades.

       15.     At all times relevant to the claims asserted herein, Plaintiff was a member of a

protected class based on her age.

       16.     On September 1, 2016, at the age of fifty-nine (59), Plaintiff was informed by

Defendant that her position was being downsized and that her employment was to be terminated

due to a reduction in force (“RIF”) implemented by Defendant.

       17.     Plaintiff was terminated in addition to twenty-two (22) other employees of

Defendant.

       18.     Plaintiff’s job duties were distributed to the remaining employees in her

department, who were ages 44, 49, and 50, respectively.

       19.     Subsequent lesser collector positions that Plaintiff was qualified for were offered

by Weltman to other employees outside of the protected class instead of termination.

       20.     The RIF process involved supervisors reviewing “scorecards” which listed—

among other things—name, age, and performance information of each employee in an individual

department.

       21.     Information regarding age on the utilized scorecards is not relevant to the

employment decision.

       22.     No disciplinary action taken over a year from the date of the scorecard was

considered by Defendant in determining which employees would be terminated as part of a RIF.

       23.     The performance information provided on the scorecards was arbitrary and

unhelpful, at best, in evaluating employee performance.

       24.     The RIF process engaged in by Defendant also involved a “rank and yank” system,

which utilized the scorecards to rank employees in departments against each other and then



                                                4
       Case: 1:20-cv-01188-DCN Doc #: 1 Filed: 05/29/20 5 of 23. PageID #: 5




Defendant purportedly terminated those employees having the “lowest” scores.

       25.     However, these rankings were done for purposes of the RIFs to obtain the results

Weltman wanted in its mass terminations (the “yank”), not for purposes of legitimate employee

evaluation in order to improve its workforce.

       26.     Defendant had, prior to and during the course of Plaintiff’s employment, terminated

between 20 and 100 employees multiple times.

       27.     These terminations have resulted in the termination of a disproportionate number

of individuals over the age of 40.

       28.     In utilizing scorecards, a large majority of the Defendants’ employees terminated

during the RIF were over the age of 40, and their job duties were distributed to employees

substantially younger than Plaintiff and/or below the age of 40. In fact, 16 of the 23 terminated

employees, including Plaintiff, were over the age of 40.

       29.     Prior to the “scorecard” system for RIFs, Defendant utilized lists or reports

containing the same information, including, without limitation, sex, age, gender, name and

position.

       30.     Pursuant to Defendant’s “scorecard” system, older workers were routinely

terminated regardless of performance as part of RIFs.

       31.     On February 27, 2017, Plaintiff filed a lawsuit against Defendant in the Cuyahoga

County Court of Common Pleas, Leeds v. Weltman, Weinberg & Reis Co., L.P.A., Cuyahoga

County Case No. CV 17 876521(the “Initial State Court Action”), wherein Plaintiff asserted claims

of age discrimination and wrongful termination in violation of Ohio Public Policy, which was

amended on April 17, 2017.

       32.     According to the report of Plaintiff’s expert in the Initial State Court Action



                                                5
       Case: 1:20-cv-01188-DCN Doc #: 1 Filed: 05/29/20 6 of 23. PageID #: 6




(“Plaintiff’s Expert Report”), using a Chi-Square statistical analysis for the years 2013, 2014,

2015, and 2016, the termination rates for those age 40 and over were higher than the rates for those

under 40 and the discrepancies cannot plausibly be attributed to chance. Thus, the analyses for the

years 2013, 2014, 2015, 2016 suggested age was a factor in the decision to terminate. Plaintiff’s

Expert Report is not filed herewith, as it is protected from disclosure by the parties’ Agreed

Protective Order Regarding Confidential Material filed in the Initial State Court Action.

       33.     In looking at the combined data for all terminations by Defendant from 2008-2016,

age must have been a factor in Plaintiff’s termination. Specifically, 187 out of 276 employees age

40 and over (67.8%) and 152 out of 350 employees under the age of 40 (43.4%) were terminated,

which is statistically significant and suggested that age was a factor in Defendant’s decision to

terminate Plaintiff.

       34.     Defendant’s workforce reduction practices or process of using scorecards with age

of employees stated had a demonstrable effect of discriminating against employees on the basis of

age.

       35.     For at least seven (7) years, Defendant engaged in a specific, neutral practice of

using scorecards together with reductions in force (“RIFs”), which excluded Plaintiff from

employment based on her age.

       36.     The specific, neutral practice of using scorecards together with RIFs was not based

on any reasonable factor other than age.

       37.     Plaintiff was qualified at all relevant times for the position she lost during the RIF

implemented by Defendant.

       38.     Plaintiff’s performance reviews in all of her positions with Defendant consistently

reflected that she met the job expectations for the position.



                                                  6
        Case: 1:20-cv-01188-DCN Doc #: 1 Filed: 05/29/20 7 of 23. PageID #: 7




        39.     Subsequent lesser collector positions that Plaintiff was qualified for were offered

by Defendant to other employees outside of the protected class instead of termination.

        40.     The Collections Specialist position is one that Plaintiff had excelled in for five (5)

years at the beginning of her career.

        41.     Plaintiff was not considered for a different position, not offered a different position,

and not permitted to return to her work station to collect her things.

        42.     On or about October 18, 2018, the Initial State Court Action was dismissed without

prejudice due to a death in the family of one of Plaintiff’s trial counsel and the unwillingness of

the state trial court to continue the trial date.

        43.     On October 9, 2019, Plaintiff refiled her claims against Defendant in the Cuyahoga

County Court of Common Pleas in the case styled, Leeds v. Weltman, Weinberg & Reis Co., L.P.A.,

Cuyahoga County Case No. CV 19-922944 (the “Current State Court Litigation”), which remains

pending.

        44.     Plaintiff has applied for other jobs since her termination, including two jobs with

Defendant for which she was qualified or overly qualified and was not hired, and continues to seek

new employment.

        45.     During the Initial State Court Action, Defendant’s counsel encouraged Plaintiff to

apply for open positions with Defendant.

        46.     In January, 2018, Defendant posted a job opening for the position of “Collections

Specialist” (job requisition number 2547) (the “First Job Posting”).

        47.     Taking Defendant’s counsel’s suggestion to heart, Plaintiff electronically submitted

a complete application to Defendant for the First Job Posting.

        48.     Despite being more than qualified for the Collections Specialist position, Plaintiff



                                                    7
       Case: 1:20-cv-01188-DCN Doc #: 1 Filed: 05/29/20 8 of 23. PageID #: 8




was not asked by Defendant to interview for the First Job Posting and was not contacted by

Defendant regarding the First Job Posting (job requisition number 2547).

       49.     Instead, Defendant promptly cancelled the First Job Posting.

       50.     Also in January, 2018, Defendant posted a second job opening for “Collections

Specialist” (job requisition number 2569) (the “Second Job Posting”)

       51.     Plaintiff submitted a complete application to Defendant for the Second Job Posting

on or about January 22 2018, and received an email confirmation of her submission.

       52.     Despite being more than qualified for the Collections Specialist position, Plaintiff

was not asked to interview for the Second Job Posting by Defendant and was not contacted by

Defendant regarding her application for the Second Job Positing (job requisition number 2569),

despite Plaintiff’s more than 30 years of relevant business experience, dating back to the 1970’s,

including 7 years of prior employment with Defendant, and Plaintiff’s intimate knowledge of

Defendant’s collection department and internal policies and procedures for the position.

       53.     Based on a Google search with numerous collector positions available, including

“Legal Collection Specialist” and “Collection Specialist,” there are currently more than five

postings for collections specialists with Defendant.

       54.     Some of these job postings are worded to intentionally seek out younger applicants.

The first thing the applicant reads is “are you looking to start your career in the Legal field.”

       55.     During the current pandemic, Ms. Leeds is in the high risk category and unable to

actually seek work. She is currently employed taking surveys online, which in return provides

various gift cards to maintain her computer skills.

       56.     At all times relevant to the claims herein, Defendant failed to train employment

decision makers on how to avoid an adverse impact on workers over the age of 40 in implementing



                                                  8
       Case: 1:20-cv-01188-DCN Doc #: 1 Filed: 05/29/20 9 of 23. PageID #: 9




an employment practice or decision, including the hiring of Collections Specialists.

       57.     Defendant failed to perform any statistical analysis when using or implementing

employment practices and decisions, including the hiring of Collections Specialists.

       58.     Defendant’s practice of hiring without regard to the impact on workers over the age

of 40 was a common business practice of Defendant at all times relevant herein.

       59.     Other options were available to Defendant for the hiring of personnel, including

Collections Specialists, that would not have an adverse effect on older workers.

       60.     At all times relevant to the claims asserted herein, Defendant failed to provide anti-

discrimination training to hiring managers.

       61.     Defendant failed to take reasonable steps under the circumstances to assess the

disparate impact on job applicants over the age of 40 of its interview and hiring decisions for the

First Job Posting and Second Job Posting.

       62.     At all times relevant to the claims asserted herein, Defendant made no attempts to

minimize subjectivity in its hiring managers’ decision-making, including for the “Collections

Specialist” position.

       63.     In its advertising for the Collections Specialist position, Defendant has consistently

presented the position as one best suited for younger workers by stating: “Are you looking to start

your career in the legal field ***?”

       64.     Plaintiff was “more than qualified” for the First Job Posting and Second Job

Posting, and Plaintiff used due diligence in making every reasonable effort to find employment

comparable to that she had with Defendant after the September, 2016, layoff.

       65.     Upon information and belief, Defendant hired several other job candidates for the

Second Job Posting who were not in the protected age class and were less qualified for the position



                                                 9
      Case: 1:20-cv-01188-DCN Doc #: 1 Filed: 05/29/20 10 of 23. PageID #: 10




than Plaintiff.

        66.       Defendant failed to provide the applicants for the Second Job Posting to the EEOC

during its investigation and stated to the EEOC that it hired a more qualified candidate, and as of

this filing, Defendant has at least five Collections Specialist positions open.

                                         ADEA COVERAGE

        67.       When Defendant advertised on its website for applicants for the First Job Posting

and the Second Job Posting, Defendant was an “employer” as defined by §11(b) of the Age

Discrimination in Employment Act, as amended [29 U.S.C. §630(b)] (“ADEA”).

        68.       At all relevant times, Plaintiff was over 40 years of age [29 U.S.C. § 631(a)] and

Defendant denied her employment despite her being the most qualified candidate [29 U.S.C. §

623(a) (1), (2)].

                                   NOTICE OF RIGHT TO SUE

        69.       On October 23, 2018, Plaintiff filed a charge with the Cleveland Field Office of the

Equal Employment Opportunity Commission, Charge No. 532-2019-00136C (the “EEOC

Charge”), against Defendant alleging age discrimination and retaliation in connection with the

First Job Posting and Second Job Posting. The EEOC Charge was cross-filed with the Ohio Civil

Rights Commission (“OCRC”). All allegations contained in the EEOC Charge are hereby

incorporated herein by reference.

        70.       Plaintiff made the following allegations in the EEOC Charge:

              I worked for the above-named respondent until I was laid off in September
              2016. I filed suit against the company for age discrimination in violation
              of the law. While the suit was pending, I applied for an open position as a
              debt collector on January 22, 2018.

              I was not interviewed for the open position and I have thirty years
              experience some of which I got while working for respondent. I believe
              respondent hired less qualified and younger candidates than me.

                                                   10
      Case: 1:20-cv-01188-DCN Doc #: 1 Filed: 05/29/20 11 of 23. PageID #: 11




              I believe I have been discriminated against due to my age (61) in violation
              of the Age Discrimination in Employment Act of 1967, as amended
              ADEA. and in retaliation for exercising my legal rights under ORC 4112.
              et. seq.

A true and correct copy of the EEOC Charge has been filed herewith as Exhibit A.

        71.      On January 10, 2020, Defendant submitted its position statement in response to the

EEOC Charge, which did not include the names, qualifications, applications or resumes of any of

the other applicants for the First Job Posting and the Second Job Posting.

        72.      Plaintiff was provided no evidence from the EEOC file and on March 4, 2020, the

EEOC closed its charge file and issued to Plaintiff a right to sue letter. A true and correct copy of

the March 4, 2020, Dismissal and Notice of Rights from the EEOC is filed herewith and

incorporated herein by reference as Exhibit B.

                                           COUNT ONE

Unlawful Intentional Age Discrimination (Disparate Treatment) in Violation of the ADEA,
                                29 U.S.C. § 621, et seq.


        73.      Plaintiff realleges and incorporates by reference all of the foregoing paragraphs as

if fully rewritten.

        74.      Plaintiff filed a timely charge of age discrimination with the EEOC, and has

satisfied all preconditions to bringing this action. Plaintiff has exhausted her administrative

remedies. Plaintiff timely files this suit following notice of her right to sue.

        75.      At all relevant times, Defendant has been, and continues to be, an employer within

the meaning of the ADEA, 29 U.S.C. § 630. At all relevant times, Defendant has been engaged in

interstate commerce within the meaning of the ADEA and has employed, and continues to employ,

twenty or more employees.



                                                  11
      Case: 1:20-cv-01188-DCN Doc #: 1 Filed: 05/29/20 12 of 23. PageID #: 12




       76.     The ADEA makes it unlawful for employers and their agents “to fail or refuse to

hire . . . any individual . . . because of such individual’s age.” 29 U.S.C. § 623(a) (1).

       77.     Plaintiff was 61 years old at the time she applied for the First Job Positing and

Second Job Posting with Defendant.

       78.     Plaintiff was qualified by her over 30 years of business experience, many as a

collector and in quality assurance, including her past employment with Defendant in the positions

of Legal Collector and Quality Assurance Telephone Monitor / Quality Assurance Specialist.

       79.     Upon information and belief, at least 2 substantially younger individuals who were

below 40 years of age and were less qualified than Plaintiff were hired for the Second Job Posting.

       80.     Defendant’s refusal to consider Applicant’s superior qualifications due to her age

was a way of intentionally weeding out older applicants like Plaintiff. Upon information and

belief, Defendant believed that older workers were not desirable, qualified candidates because of

stereotypes and unfounded assumptions regarding older workers’ commitment and their

unwillingness to be managed by younger, less-experienced supervisors. Age-based stereotypes

deprive qualified older workers of job opportunities.

       81.     Defendant’s violations of the ADEA were intentional and willful.

       82.     As a direct and proximate result of the foregoing violations of the ADEA, Plaintiff

has sustained economic and non-economic damages, including, but not limited to, reasonable

attorney fees, denial of the wages and other benefits, lost interest on those wages and other benefits,

and loss of any potential opportunity to advance within Defendant’s organization.




                                                  12
      Case: 1:20-cv-01188-DCN Doc #: 1 Filed: 05/29/20 13 of 23. PageID #: 13




                                          COUNT TWO

                Unlawful Use of Hiring Criteria Having Disparate Impact
   on Applicants Over 40 Years of Age in Violation of the ADEA, 29 U.S.C. § 621 et seq.

        83.     Plaintiff realleges and incorporates by reference all of the foregoing paragraphs as

if fully rewritten.

        84.     As confirmed by the U.S. Supreme Court in Smith v. City of Jackson, 544 U.S. 228

(2005) and Meacham v. Knolls Atomic Power Lab., 554 U.S. 84 (2008), the ADEA prohibits

employers from utilizing facially age-neutral policies that have a significant adverse disparate

impact on qualified workers over the age of 40, such as Plaintiff, unless the employer can prove

that disparate impact caused by the challenged policies and practices was premised on a

“reasonable factor other than age.”

        85.     On information and belief, Defendant’s use of age as a factor in making

employment decisions had a significant adverse disparate impact on Plaintiff and other qualified

applicants for employment with Defendant over the age of 40 in violation of the ADEA. The

consideration of age by Defendant excluded Plaintiff and other similarly situated, qualified older

workers over the age of 40 with superior job experience from consideration for the “Collections

Specialist” position without any reasonable basis for such a categorical exclusion and without

individualized review of Plaintiff’s extensive and excellent qualifications.

        86.     While the Plaintiff cannot provide the exact statistical impact without the benefit of

discovery, the likelihood of a person over 40, and particularly one over the age of 60 like Plaintiff,

being selected for the available position given Defendant’s consideration of age as a factor in

making employment decisions, would be substantially less than that of a person under age 40.

        87.     By using age as a factor in screening and considering applicants for employment

as, and on applicants for the “Collections Specialist” and other positions, such as those currently

                                                 13
      Case: 1:20-cv-01188-DCN Doc #: 1 Filed: 05/29/20 14 of 23. PageID #: 14




being advertised today, Defendant discriminated against qualified applicants over the age of 40 in

contravention of the prohibitions on age discrimination set forth in the ADEA.

        88.     As a direct and proximate result of the foregoing violations of the ADEA by

Defendant, Plaintiff has sustained injury, including, but not limited to: denial of the wages and

other benefits provided to Collections Specialists employed by Defendant, lost interest on those

wages and other benefits, reasonable attorney fees and loss of any potential opportunity to advance

within Defendant’s organization, which is still operating as seen by the March 25, 2020, Cleveland

Plain Dealer article, “Coronavirus Can’t Stop Cleveland Debt Collectors, Lawmakers Might,”

attached hereto and incorporated herein as Exhibit C.

                                         COUNT THREE

                        Unlawful Retaliation in Violation of the ADEA,
                                     29 U.S.C. § 623(d)


        89.     Plaintiff realleges and incorporates by reference all of the foregoing paragraphs as

if fully rewritten.

        90.     Under the ADEA, a person has engaged in “protected activity” when she “has

opposed any practice made unlawful by…section [623]” of the Act (29 U.S.C. § 623(d)).

        91.     Section 623 of the Act makes it unlawful to discriminate “against any individual

with respect to [her] compensation, terms, conditions, or privileges of employment, because of

such an individual’s age.” (29 U.S.C. § 623(a)).

        92.     Plaintiff engaged in protected conduct by filing the Initial State Court Action for

Defendant’s discriminatory conduct on the basis of age (the “Protected Activity”).

        93.     Defendant knew of the Protected Activity because Plaintiff’s Complaint in the

Initial State Court Action was served upon Defendant, Defendant answered the Complaint and was



                                                 14
      Case: 1:20-cv-01188-DCN Doc #: 1 Filed: 05/29/20 15 of 23. PageID #: 15




a participant in its defense of Plaintiff’s claims and in discovery at the time of Plaintiff’s

applications for the Collections Specialist position in response to the First Job Posting and the

Second Job Posting in January, 2018.

        94.     Plaintiff was subject to an adverse employment action subsequent to engaging in

the Protected Activity when Defendant failed to interview Plaintiff and consider her excellent

credentials for the “Collections Specialist” position(s) described in the First Job Posting and

Second Job Posting.

        95.     A causal link exists between the Protected Activity and the adverse action because

Defendant did not interview or consider Plaintiff’s excellent credentials for the “Collections

Specialist” position(s) described in the First Job Posting and Second Job Posting because of the

Protected Activity.

        96.     Defendant’s violation of the ADEA by unlawful retaliation was willful and Plaintiff

is entitled to compensatory and liquidated damages, including her reasonable attorney fees, for

each violation pursuant to 29 U.S.C. § 216(b)) in amounts to be determined at trial.

                                         COUNT FOUR

           Unlawful Retaliation in Violation of Title VII, 42 U.S. Code § 2000e–3(a)


        97.     Plaintiff realleges and incorporates by reference all of the foregoing paragraphs as

if fully rewritten.

        98.     Title VII makes it “an unlawful employment practice for an employer to

discriminate against any of his employees or applicants for employment, for an employment

agency, or joint labor-management committee controlling apprenticeship or other training or

retraining, including on-the-job training programs, to discriminate against any individual, or for a

labor organization to discriminate against any member thereof or applicant for membership,

                                                 15
      Case: 1:20-cv-01188-DCN Doc #: 1 Filed: 05/29/20 16 of 23. PageID #: 16




because he has opposed any practice made an unlawful employment practice by this subchapter,

or because he has made a charge, testified, assisted, or participated in any manner in an

investigation, proceeding, or hearing under this subchapter.” (42 U.S. Code § 2000e–3(a))

(Emphasis added).

        99.      Plaintiff opposed Defendant’s unlawful employment practices of recruiting and

hiring on the basis of age through the Protected Activity.

        100.     Defendant took adverse action against Plaintiff because of the Protected Activity

by failing to interview Plaintiff and consider her excellent credentials for the “Collections

Specialist” position(s) described in the First Job Posting and Second Job Posting.

        101.     There was a causal connection between the Protected Activity and the adverse

employment action because the adverse employment action was taken because of the Protected

Activity.

        102.     Defendant’s violation of Title VII’s anti-retaliation provision was willful and

malicious.

        103.     Plaintiff has suffered damages in an amount to be established at trial as a direct and

proximate result of Defendant’s violation of Title VII’s anti-retaliation provision.

                                            COUNT FIVE

              Age Discrimination, Ohio Revised Code, §§4112.02 et seq. and §4112.99

        104.     Plaintiff realleges and incorporates by reference all of the foregoing paragraphs as

if fully rewritten.

        105.     Under Ohio Revised Code (“R.C.”) §4112.02 (A), it “shall be an unlawful

discriminatory practice” for any employer “to refuse to hire, or otherwise to discriminate against

that person with respect to hire, ***or any matter directly or indirectly related to employment.”



                                                  16
      Case: 1:20-cv-01188-DCN Doc #: 1 Filed: 05/29/20 17 of 23. PageID #: 17




       106.    The actions of Defendant, as described herein, were an “unlawful discriminatory

practice” as described in R.C. §4112.02(C), et seq.

       107.    Defendant’s refusal to hire or even interview Plaintiff for the First Job Posting and

Second Job Posting despite her superior qualifications on the basis of her age constitutes disparate

treatment of Plaintiff in violation of Ohio Revised Code §§4112.02(C), et seq.

       108.    Defendant acted with discriminatory motive in treating Plaintiff less favorably than

job applicants substantially younger than Plaintiff whom were not part of the protected age class

in determining not to hire or even interview Plaintiff for the First Job Posting and Second Job

Posting despite her superior qualifications and excellent past job performance with Defendant and,

thus, Defendant acted with malice in its disparate treatment of Plaintiff on the basis of her age.

       109.    Statistical data creates an inference that Defendant discriminated against individual

members of the protected age class, including Plaintiff, on the basis of age in making employment

decisions.

       110.    Defendant lacked a legitimate, non-discriminatory basis for refusing to hire or even

interview Plaintiff for the First Job Posting and Second Job Posting.

       111.    Any stated or articulated reasons given by Defendant for the disparate treatment of

Plaintiff as a job applicant are false and mere pretext for age discrimination.

       112.    The refusal to hire or even interview Plaintiff for the First Job Posting and Second

Job Posting despite her superior qualifications on the basis of her age was not a legitimate, non-

discriminatory or protected exercise of Defendant’s business judgment regarding personnel

decisions.

       113.    Defendant by or through its authorized personnel and authorized agents, violated

Ohio Revised Code §§4112.02, et seq. and is, therefore, subject to Ohio Revised Code §4112.99,



                                                 17
      Case: 1:20-cv-01188-DCN Doc #: 1 Filed: 05/29/20 18 of 23. PageID #: 18




in that it shall be an unlawful discriminatory practice pursuant to Ohio Revised Code §4112.02

(A) to discriminate against Plaintiff on the basis of age.

        114.    The actions of Defendant, as described herein, were an “unlawful discriminatory

practice” as described in Ohio Revised Code §§4112.02(A), et seq.

        115.    Defendant acted with discriminatory motive in treating Plaintiff less favorably than

job applicants substantially younger than Plaintiff whom were not part of the protected age class

in determining not to hire or even interview Plaintiff for the First Job Posting and Second Job

Posting despite her superior qualifications and excellent past job performance with Defendant and,

thus, Weltman acted with malice in its unlawful disparate treatment of Plaintiff.

        116.    As a direct and proximate result of Defendant’s unlawful and discriminatory actions

as alleged herein, Plaintiff has suffered and will continue to suffer, among other things, lost

employment opportunity, wages and benefits, entitling her to an award of compensatory damages

in an amount to be determined at trial, plus Plaintiff’s costs, punitive damages, reasonable attorney

fees, and any other appropriate relief.

                                           COUNT SIX

Age Discrimination (Disparate Impact), Ohio Revised Code, §§4112.02 et seq. and §4112.99

        117.    Plaintiff realleges and incorporates by reference all of the foregoing paragraphs as

if fully rewritten.

        118.    Defendant has a history and practice of using age as a determinative factor in

employment decisions as a specific practice (the “Unlawful Practice”).

        119.    Upon information and belief, Defendant’s Unlawful Practice was followed by the

hiring of several younger applicants who were not in the protected class to fill the Second Job




                                                 18
      Case: 1:20-cv-01188-DCN Doc #: 1 Filed: 05/29/20 19 of 23. PageID #: 19




Posting, despite those applicants having inferior qualifications and less relevant work experience

than Plaintiff.

        120.      Defendant’s Unlawful Practice is in violation of Ohio Revised Code §§4112, et

seq., including, without limitation, §4112.02 (A), as it historically has a disparate impact on the

protected age class.

        121.      It is not necessary that Defendant have a discriminatory intent for its Unlawful

Practice to have an unlawful disparate impact on the protected age class in violation of §4112, et

seq., including, without limitation, §4112.02 (A).

        122.      Statistical data shows causation between Defendant’s Unlawful Practice and the

disparate impact on the protected age class.

        123.      Plaintiff, at all times, was superiorly qualified for the “Collections Specialist”

position with Defendant set forth in the First Job Posting and Second Job Posting, and could

perform the job at a level that meets Defendant’s legitimate employment and job expectations, as

evidenced by her past job performance with Defendant.

        124.      Defendant lacked a legitimate business justification for its refusing to hire or even

interview Plaintiff for the First Job Posting and Second Job Posting under its Unlawful Practice.

        125.      Any stated or articulated reason given by Defendant for its refusing to hire or even

interview Plaintiff for the First Job Posting and Second Job Posting is false and a mere pretext for

age discrimination.

        126.      The actions of Defendant as alleged herein do not constitute a legitimate, non-

discriminatory or protected exercise of Defendant’s business judgment regarding personnel

decisions.




                                                   19
      Case: 1:20-cv-01188-DCN Doc #: 1 Filed: 05/29/20 20 of 23. PageID #: 20




        127.    As a direct and proximate result of Defendant’s Unlawful Practice, Plaintiff has

suffered and will continue to suffer, among other things, lost employment opportunity, wages and

benefits, entitling her to an award of compensatory damages in an amount to be determined at trial,

plus Plaintiff’s costs, punitive damages, reasonable attorney fees, and any other appropriate relief.

                                          COUNT SEVEN

                      Retaliation, Ohio Revised Code, §§4112.02 (I) and §4112.99

        128.    Plaintiff realleges and incorporates by reference all of the foregoing paragraphs as

if fully rewritten.

        129.    R.C. §4112.02 (I) makes it an unlawful discriminatory practice for Defendant “to

discriminate in any manner against any other person because that person has opposed any unlawful

discriminatory practice defined in this section or because that person has made a charge, testified,

assisted, or participated in any manner in any investigation, proceeding, or hearing under sections

4112.01 to 4112.07 of the Revised Code.”

        130.    Plaintiff engaged in a protected activity by filing the Initial State Court Action.

        131.    Plaintiff’s exercise of such protected activity was known by Defendant.

        132.    Defendant took an action that was “materially adverse” to Plaintiff subsequent to

engaging in the protected activity of filing a lawsuit when Defendant failed to interview Plaintiff

and consider her excellent credentials for the “Collections Specialist” position(s) described in the

First Job Posting and Second Job Posting.

        133.    A causal connection existed between the protected activity and the materially

adverse action because Defendant did not interview or consider Plaintiff’s excellent credentials for

the “Collections Specialist” position(s) described in the First Job Posting and Second Job Posting.




                                                  20
      Case: 1:20-cv-01188-DCN Doc #: 1 Filed: 05/29/20 21 of 23. PageID #: 21




       134.    Defendant lacked a legitimate, non-discriminatory basis for refusing to hire or even

interview Plaintiff for the First Job Posting and Second Job Posting.

       135.    Any stated or articulated reasons given by Defendant for its unlawful retaliatory

conduct toward Plaintiff as a job applicant are false and mere pretext for age discrimination.

       136.    The refusal to hire or even interview Plaintiff for the First Job Posting and Second

Job Posting in retaliation for Plaintiff’s engagement in the protected activity despite Plaintiff’s

superior qualifications on the basis of her age was not a legitimate, non-discriminatory or protected

exercise of Defendant’s business judgment regarding personnel decisions.

       137.    As a direct and proximate result of Defendant’s unlawful retaliation under R.C.

§4112.02 (I) and R.C. §4112.99, Plaintiff has suffered and will continue to suffer, among other

things, lost employment opportunity, wages and benefits, entitling her to an award of

compensatory damages in an amount to be determined at trial, plus Plaintiff’s costs, punitive

damages, reasonable attorney fees, and any other appropriate relief.

       WHEREFORE, Plaintiff, Katherine Leeds, demands judgment against Defendant,

Weltman, Weinberg, & Reis Co., LPA, as follows:

               A.      As to Count One, for a sum that will fully, fairly, and adequately

compensate Plaintiff for her economic and non-economic damages, including, but not limited to,

denial of the wages and other benefits, lost interest on those wages and other benefits, and loss of

any potential opportunity to advance within Defendant’s organization;

               B.      As to Count Two, for a sum that will fully, fairly, and adequately

compensate Plaintiff for her economic and non-economic damages, including, but not limited to,

denial of the wages and other benefits, lost interest on those wages and other benefits, and loss of

any potential opportunity to advance within Defendant’s organization;



                                                 21
     Case: 1:20-cv-01188-DCN Doc #: 1 Filed: 05/29/20 22 of 23. PageID #: 22




               C.      As to Count Three, compensatory and liquidated damages for each violation

pursuant to 29 U.S.C. § 216(b)) in amounts to be determined at trial;

               D.      As to Count Four, for a sum that will fully, fairly, and adequately

compensate Plaintiff for her economic and non-economic damages, including, but not limited to,

denial of the wages and other benefits, lost interest on those wages and other benefits, and loss of

any potential opportunity to advance within Defendant’s organization;

               E.      As to Count Five, for a sum that will fully, fairly, and adequately

compensate Plaintiff for her economic and non-economic damages, including, but not limited to,

denial of the wages and other benefits, lost interest on those wages and other benefits, and loss of

any potential opportunity to advance within Defendant’s organization;

               F.      As to Count Six, for a sum that will fully, fairly, and adequately compensate

Plaintiff for her economic and non-economic damages, including, but not limited to, denial of the

wages and other benefits, lost interest on those wages and other benefits, and loss of any potential

opportunity to advance within Defendant’s organization;

               G.      As to Count Seven, for a sum that will fully, fairly, and adequately

compensate Plaintiff for her economic and non-economic damages, including, but not limited to,

denial of the wages and other benefits, lost interest on those wages and other benefits, and loss of

any potential opportunity to advance within Defendant’s organization;

               H.      As to all counts, punitive damages as permitted by law in an amount

sufficient to punish and deter Defendant from such illegal discriminatory conduct in the future;

               I.      As to all counts, Plaintiff’s costs of this action;

               J.      As to all counts, Plaintiff’s reasonable attorney fees as permitted by

applicable law;



                                                  22
     Case: 1:20-cv-01188-DCN Doc #: 1 Filed: 05/29/20 23 of 23. PageID #: 23




              K.      As to all counts, Plaintiff’s prejudgment and post-judgment interest, as

permitted by law; and

              L.      As to all counts, such other and further legal and/or equitable relief to which

Plaintiff may be entitled.

                                                         Respectfully Submitted,

                                                         GRUBB & ASSOCIATES, LPA.

                                                         /s/ Mark E. Owens
                                                         Natalie F. Grubb (0062596)
                                                         Mark E. Owens (0068335)
                                                         437 W. Lafayette Road, Suite 260-A
                                                         Medina, Ohio 44256
                                                         PH: 330-725-7252
                                                         FAX: 330-723-1095
                                                         E-MAIL: officemgr@grubbandassoc.com
                                                         Attorneys for Plaintiff


                                          JURY DEMAND

      Plaintiff demands a trial by jury on all issues so triable that are raised in this matter.

                                                        /s/ Mark E. Owens
                                                        Mark E. Owens (0068335)




                                                   23
